



Exhibit 10.21
ACTION BY THE ADMINISTRATOR OF THE
BENEFIT EQUALIZATION PLAN


The undersigned, being duly designated as the Administrator of the Benefit
Equalization Plan (the “Plan”) with the authority to amend the Plan where the
amendment or amendments to the Plan do not increase the annual expenditure of
the Plan by more than $500,000, hereby amends the Plan as follows:


WHEREAS, it has been determined to amend the Plan to exclude non-banded
employees from accruing future benefits in the Plan.


NOW, THEREFORE, it is hereby:


RESOLVED, that the Plan, as amended and in effect to the date hereof, be further
amended as set forth below, effective January 1, 2019.


Article I, Section (r) is amended by adding the following sentence to the end
thereof:


An Employee shall not include individuals who are not designated by the Company
as being in a lettered salary band, but only with respect to any benefit earned
under the Profit-Sharing Plan or the Retirement Plan on or after January 1,
2018.








Dated: December 21, 2018


/s/ SCOTT SCOFIELD
Scott Scofield,
Administrator







